NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3241
                                      ___________

                                    ZHEN SHI CHEN,
                                                               Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                    Respondent
                    ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A088-376-124)
                      Immigration Judge: Honorable Susan G. Roy
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 6, 2011

       Before: AMBRO, GREENAWAY, JR., and GREENBERG, Circuit Judges

                              (Opinion filed: May 10, 2011 )
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Zhen Shi Chen petitions for review of the Board of Immigration Appeals’ (“BIA”)

final order of removal. For the reasons that follow, we will deny the petition.

                                             I.
       Chen is a citizen of China who entered the United States in 2007 without being

admitted or paroled. The Government charged him as removable on that basis, which

Chen concedes. See 8 U.S.C. § 1182(a)(6)(A)(i). He applied for asylum, statutory

withholding of removal, and withholding of removal under the Convention Against

Torture on the ground that he suffered mistreatment in the past and fears mistreatment in

the future on account of his resistance to China’s coercive family planning policies. See

8 U.S.C. § 1101(a)(42).

       Chen testified before the Immigration Judge (“IJ”) that his wife, who remains in

China, was forcibly sterilized in 1995 after giving birth to twins. He testified that he

struggled with the six or seven officials who came to take her for that purpose and that

they beat him and opened a cut above his eye that required stitches. He also testified that

officials required his wife to report for two examinations shortly after her sterilization

and that, when he complained, they threatened to arrest him and break his leg. He further

testified that he stopped complaining after that and remained in China without incident

until 2007, when he could afford to pay for his smuggling into the United States.

       The IJ found Chen’s testimony not credible because of certain omissions in his

initial asylum application that she characterized as inconsistencies between his testimony

and affidavits. The IJ also concluded that, even if Chen were credible, he had not shown

eligibility for relief. In that regard, she concluded both that the mistreatment he described

did not rise to the level of past persecution and that he had not shown a well-founded fear

of future persecution in light of the twelve years he remained in China without further
                                              2
incident following the events he described.1

       Chen appealed to the BIA, which adopted and affirmed the IJ’s decision. In doing

so, the BIA both summarized the IJ’s decision and noted that neither Chen’s testimony

nor letters from his wife described any further threats since he left China in 2007. It also

explained that the 2007 Profile of Asylum Claims undermines Chen’s claims. Chen

petitions for review.2

                                               II.

       On review, Chen challenges both the IJ’s adverse credibility determination and the

BIA’s substantive rulings. We need not address the adverse credibility determination

because the substantive rulings are independently dispositive and Chen’s challenges to

those rulings lack merit.

       Those challenges are two. First, Chen argues that the mistreatment he suffered

constituted past persecution, which would give rise to a rebuttable presumption that he


   1
     The IJ stated at one point that Chen testified that officials threatened to break his leg
   in “May 2005.” (IJ Dec. at 7.) Chen did not so testify (A.R. 186), and the May 2005
   date was contained in a question he was asked (A.R. 196). In any event, the IJ went
   on to conclude from Chen’s testimony that nothing has happened to him or his wife
   since May 1995 and that he remained in China without incident for twelve years after
   that. (IJ Dec. at 8, 22.) Chen does not argue otherwise.
   2
     We review the decisions of the IJ and the BIA together because the BIA both
   adopted and summarized the decision of the IJ and added some of its own reasoning.
   See Sandie v. Att’y Gen., 562 F.3d 246, 250 (3d Cir. 2009). In doing so, we review
   the IJ’s factual findings for substantial evidence and may not disturb them unless “any
   reasonable adjudicator would be compelled to conclude to the contrary.” Guang Lin-
   Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d Cir. 2009) (quoting 8 U.S.C. § 1252
   (b)(4)(B)). We review legal conclusions de novo. See Sandie, 562 F.3d at 251.
                                               3
has a well-founded fear of persecution in the future. See Kibinda v. Att’y Gen., 477 F.3d

113, 119 (3d Cir. 2007). We have held on numerous occasions that mistreatment of the

kind Chen claims to have suffered, though certainly regrettable, is not sufficiently

extreme to rise to the level of persecution. See, e.g., id. at 117, 119-20 (five-day

detention and injury that required stitches); Cai Luan Chen v. Ashcroft, 381 F.3d 221,

223, 234-35 (3d Cir. 2004) (beating by birth control officials combined with wife’s

forced abortion); see also Voci v. Gonzales, 409 F.3d 607, 615 (3d Cir. 2005) (“While

this Court has not yet drawn a precise line concerning where a simple beating ends and

persecution begins, our cases suggest that isolated incidents that do not result in serious

injury do not rise to the level of persecution.”) (collecting cases).

       Chen does not acknowledge this line of authority. Instead, he argues that the BIA

failed to consider his beating and the subsequent threat to break his leg in the aggregate.

See Fei Mei Cheng v. Att’y Gen., 623 F.3d 175, 195 (3d Cir. 2010). But the IJ (whose

decision we review along with the BIA’s) expressly considered them in the aggregate (IJ

Dec. at 20-21), and the BIA clearly was aware of both events (BIA Dec. at 1-2). Chen

also argues that the BIA erred in failing to consider his beating and the subsequent threat

in light of his wife’s forced sterilization. The IJ and BIA, however, properly limited their

discussion to the harm inflicted on Chen himself. See Guang Lin-Zheng, 557 F.3d at 157

(concluding that wife’s forced abortion did not state a basis for husband’s relief but that

“his own harassment” might if his testimony were credible); Cai Luan Chen, 381 F.3d at

223, 234-35 (rejecting argument that “the beatings [petitioner] suffered at the hands of
                                               4
government officials combine with the forced abortion and the marriage license denial in

such a way as to constitute past persecution”).

       Second, Chen argues that he faces persecution and torture in the future because his

resistance to his wife’s sterilization and examinations in 1995 means that the Chinese

government will treat him as a political opponent. The IJ and BIA rejected this claim

primarily on the grounds that Chen was not mistreated or threatened in China for some

twelve years after the incidents in question before departing and does not claim that any

threat has arisen since then. This reasoning was a sufficient basis to deny Chen’s claims.

Cf. Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (“[W]hen family members remain

in petitioner’s native country without meeting harm, and there is no individualized

showing that petitioner would be singled out for persecution, the reasonableness of a

petitioner’s well-founded fear of persecution is diminished.”). Chen cites no evidence

compelling the conclusion that he faces persecution or torture if returned to China, and in

fact cites no evidence on this issue at all.3

       Accordingly, we will deny the petition for review.



   3
     The sole support Chen offers for this argument is a statement by a Court of Appeals
   that China treats “those who resist forced sterilization . . . as political and ideological
   criminals and as enemies of the state” and has “inflicted harsh punishment on refuges
   who are returned[.]” Ke Zhen Zhao v. U.S. Dept. of Justice, 265 F.3d 83, 92 (2d Cir.
   2001). The court made that statement by way of describing the legislative record that
   led to the amendment of the term “refugee” in 1996 to include those subjected to
   coercive family planning policies. See id. It was not the basis for the court’s decision
   even in that case, and certainly does not compel the conclusion that Chen faces
   persecution or torture if returned to China today.
                                                5